947 F.2d 954
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Weldon L. MILLER, Petitioner-Appellant,v.Jack COWLEY, Warden, and Attorney General of the State ofOklahoma, Respondents-Appellees.
No. 91-7064.
United States Court of Appeals, Tenth Circuit.
Oct. 24, 1991.

Before McKAY, Chief Judge, and SEYMOUR and EBEL, Circuit Judges.
ORDER AND JUDGMENT*
McKAY, Chief Judge.


1
The parties have agreed that this case may be submitted for decision on the briefs.   See Fed.R.App.P. 34(f);  10th Cir.R. 34.1.2.   The case is therefore ordered submitted without oral argument.


2
This matter is before the court on petitioner's application for a certificate of probable cause.   We issue a certificate pursuant to 28 U.S.C. § 2253 and proceed to the merits of the case.   See Barefoot v. Estelle, 463 U.S. 880 (1983).


3
Mr. Weldon L. Miller pled guilty to charges of second degree burglary and possession of marijuana with intent to distribute, while also maintaining that he was innocent of the crimes.   The trial judge accepted the pleas.   On appeal, petitioner argued that the trial judge had committed constitutional error in accepting these pleas without establishing a factual basis for them.   North Carolina v. Alford, 400 U.S. 25 (1970).   The United States Magistrate Judge for the Eastern District of Oklahoma issued Findings and Recommendations, which the United States District Court for the same district affirmed.   Petitioner now appeals from the district court's adoption of the magistrate judge's Findings and Recommendations.


4
The magistrate judge found that the trial court interrogated Mr. Miller adequately to determine that his pleas were voluntary, intelligent, and with understanding of his constitutional rights, and that petitioner's allegations of error were without merit.   The district court affirmed and adopted these findings, denying petitioner's exceptions to them.


5
After thoroughly reviewing the pleadings and the record, we hold that the district court order is supported by the record.   We AFFIRM the district court order for substantially the reasons set out therein.


6
The mandate shall issue forthwith.



*
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3